Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the random access in encoded full parallax light field images of the instant invention.
	The instant invention is drawn to light field image encoding and decoding. Input light field images associated with a scene and scene metadata are received. A first encoding operation is performed on the scene metadata and the input light field images to generate reference views and reference disparity information. A second encoding operation is performed based on the reference views, the reference disparity, and synthesized residuals to output encoded light field data. The encoded light field data comprises encoded reference views, encoded reference disparity information, and encoded synthesized residuals. A group of reference views and corresponding disparity information are randomly accessed and selected from the encoded light field data based on one or more selected regions of interest. The selected group of reference views, the selected corresponding disparity information, and the encoded synthesized residuals are transmitted. A corresponding and reciprocal decoding operation is also included. 
	As noted above and as described in the specification as well as applicant's arguments filed 10/15/2020 and 11/22/2020, the instant invention receives pre-processing information, such as camera/scene metadata, associated with light field input images as well as the light field input images [¶0049]. A first encoding operation is performed wherein the first encoding operation is a compression process on the metadata and input light field images. For example, as seen in Fig.4 a MR-DIBR encoder (403) compresses said data and as described in ¶0058 "MR-DIBR encoder 403 may receive and compress camera (or scene) metadata 401 and input light field data 402 in order to generate reference views 404 (which may be elemental images (EIs) or hogels) and corresponding reference disparity maps 405". A second encoding operation is performed wherein the second encoding operation is a based on the compressed reference views, the compressed reference disparity information, and synthesized residuals. For example, as seen in Fig.4 an image/video encoder (408) separate from the MR-DIBR encoder (403) receives and further compresses the reference views (404), the reference disparity maps (405) and synthesized views (406). As noted in ¶0075 "Synthesized views 426 may be subtracted, by subtractor 412, from input light field data 402 to obtain synthesized residuals 407." A group of reference views and disparity information is randomly accessed and selected based on one or more specified regions of interest. For example, as seen in Fig.4 reference selection (410) provides random access capability. As further described in ¶0067 "encoded light field data 600 may include a multiplicity of RVs. RoI 601 may be randomly selected by RoI selection 409 of FIG. 4. RoI selection 409 may select RoI 601 based on a request from a user. In one embodiment, RoI 601 may be a specific view or a whole region (as indicated in the shaded area of FIG. 6). Based on the location of RoI 601, reference selection 410 may determine that RVs 602 a-d (and their corresponding disparity maps) have the closest in view distance to the desired RoI 601." The randomly accessed and selected group of reference views, disparity information, and already encoded synthesized residuals are then transmitted to a decoding device which performs a similar yet reciprocal process to decode the data for output. 
	Thus the instant invention has two distinct compression (or decompression) processes on light field data. Advantages to such include the following: "Aspects of the invention herein introduce light field compression methods that overcome the drawbacks of the prior art, thereby making it feasible to create VAC-free full parallax 3D displays that utilize the compression methods of this invention for compressed light field imaging systems to reduce the required data rate, the processing requirements in both encoding and decoding and also power consumption for the entire imaging system" [¶0025], "Aspects of the invention improve upon a method of light field encoding or compression, for example, by using random access with MR-DIBR. The general concept is to further compress the output (i.e., reference information) of the MR-DIBR method (e.g., reference views and reference disparity maps) as well as the residuals of synthesized views (collectively as encoded light field data) using image/video compression methods, such as JPEG 2000" [¶0037], "Because there remain significant similarities among the reference elemental images in DIBR, for example, further compression is possible to improve bandwidth efficiencies. The same logic also applies to the disparity map operation. The elemental images and disparity maps from different spatial/angle locations can be rearranged in successive sequences and treated as temporal frames to be encoded by a video codec" [¶0051]. Therefore the instant invention provides an improved way of encoding/compressing light field images. 

	However, Lakshman differs from the instant invention in several notable ways. Notably, the first encoding (or decoding) operation of the instant invention is a compression process to generate compressed reference views and compressed disparity information. Lakshman performs pre-processing to generate sampled texture views and depth views however as shown in Fig.3A and as described in ¶0177, ¶0186-¶0188, and ¶0199-¶0201 the pre-processing of Lakshman differs from the first encoding operation of the instant invention. Although Lakshman discloses a gamma compression function as part of the pre-processing, this is notably for the texture images only and there is nothing that suggests that reference disparity information would use such a function. Additionally, although Lakshman supports random access and selecting images based on a target view (i.e. a "region of interest"), this differs from that of the instant invention which randomly accesses groups of reference views and disparity information from already encoded light field data. As described in ¶0118-¶0128 of Lakshman, key views are generated wherein some prediction methods are used to ensure random access of the key views and as noted in prior actions, selection of the images to transmit can be based on a target view. However the difference between the accessing of reference views of Lakshman and the instant invention is evident when comparing Fig.4A of Lakshman and Fig.4 of the instant invention. As seen in Fig.4 of Lakshman, a target view is used to select sample views (step 404). Only after the target view has specified the sample views are the texture/depth images encoded (step 406) for transmission. As seen in Fig.4 of the instant invention, after the encoder (408) has already encoded the light field data is a group of reference views/disparity information selected based on a ROI, thereby providing random access. 
	Another prior art of record is Graziosi et al. (US 2015/0201176) (hereinafter Grazioso). Graziosi, like Lakshman, also discloses encoding/compressing light field images. Additionally, Graziosi discloses a compressed rendering stage (i.e. a "first encoding operation") and a display-matched encoder stage (i.e. a "second encoding operation") to produce light field data for transmission. The compressed rendering stage is a compression process or disparity image-based rendering process and thus is similar to that of the instant invention. Additionally similar to the instant invention, the display-matched encoder stage is a subsequent step which further compresses the light field data output from the compressed rendering stage [¶0082]. However, like Lakshman, the system of Graziosi does not randomly access a group of reference views and corresponding disparity information from already encoded light field data based on one or more regions of interest. Rather, Graziosi determines display capabilities of a display and encodes the light field data based thereon [¶0098, Fig.1b]. There is nothing in Graziosi that suggests the first encoding operation, second encoding operation, and subsequent random access/transmission of a group of reference views and corresponding disparity information from already encoded light field data based on a region of interest.
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        January 13, 2021